(Por la Corte, a propuesta del
Juez Asociado Sr. Todd, Jr.)
Por cuanto, en 29 de julio de 1940 la peticionaria acudió ante Hon. Martín Travieso, Juez Asociado de este Tribunal Supremo, en funciones de turno, en solicitud de un auto de certiorari contra la Corte de Distrito de Bayamón y el mismo fué expedido por el refe-rido Juez en 6 de agosto de 1940;
Por cuanto, el 22 de agosto de 1940 se declaró visto el recurso sin asistencia de las partes y el 23 de septiembre del mismo año el Hon. Angel R. de Jesús, Juez Asociado de este tribunal, en funcio-nes de turno, dictó sentencia declarando sin lugar el recurso y anu-lando el auto expedido;
Por cuanto, la peticionaria radicó en 4 de octubre de 1940 un recurso de revisión para ante el tribunal en pleno y al día siguiente el Hon. Angel R. de Jesús autorizó la apelación y ordenó se eleva-ran los autos al Tribunal;
*966Por cuanto, posteriormente la peticionaria solicitó nn término de treinta días para radicar su alegato y se le concedió para tal fin basta el 14 de noviembre de 1940;
Por cuanto, el 23 de noviembre de 1940 compareció ante este tribunal, por su propio derecho, el abogado José C. Jusino y radicó una “Petición de permiso para intervenir” y una “Moción de desestima-ción del recurso de revisión”, oponiéndose más tarde la peticionaria a la desestimación solicita'da y radicando en opoyo de su oposición una extensa declaración jurada;
Poe cuanto, la vista de la moción para desestimar fué definiti-vamente celebrada ante el tribunal el día 28 de abril del año en curso sin asistencia de las partes, no obstante haber sido notificadas del señalamiento; y
Por Cuanto, a pesar de haber transcurrido más de cinco meses desde que venció la aludida prórroga concedida a la apelante para radicar su alegato, no se ha cumplido hasta el presente con tal re-quisito,
Por tanto, vista la regla 42 de este tribunal, se desestima por abandono la apelación interpuesta por la peticionaria contra la sen-tencia dictada por el Hon. Angel R. de Jesús, Juez Asociado de este tribunal, en funciones de tumo.
El Juez Asociado Sr. De Jesús no intervino.